DETAILED ACTION

EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Judson Champlin on 03/23/2022.

The application has been amended as follows and all other claims remain unchanged as filed by applicant on 02/24/2022. 

1. (Currently Amended) A thin film transistor comprising: 
a heavily doped first semiconductor pattern on a substrate, having an opening; 
a second semiconductor layer comprising an uncrystallized portion disposed on the heavily doped first semiconductor pattern and a crystallized portion filling the opening, the second semiconductor layer having a surface comprising a recess at the crystallized portion; 
a gate insulating layer covering the second semiconductor layer; 
a gate pattern disposed on the gate insulating layer, an orthographic projection of the gate pattern on the substrate being within an orthographic projection of the opening on the substrate, the gate pattern has a cross section of an inverted trapezoid including a lower base close to the gate insulating layer and an upper base away from the gate insulating layer, and the upper base is longer than the lower base; 
a first via and a second via on two sides of the gate pattern, respectively, wherein the first via and the second via are disposed to penetrate, the gate insulating layer and the second semiconductor layer, and extend to the heavily doped first semiconductor pattern; and 

wherein the first semiconductor pattern includes dents, a depth of each of the dents is less than a thickness of the first semiconductor pattern, and the source pattern and the drain pattern fill the dents.

4. (Previously Presented) The thin film transistor of claim 1, wherein a material of the heavily doped first semiconductor pattern comprises polysilicon, and a material of the uncrystallized portion comprises amorphous silicon.

9. (Currently Amended) A fabricating method of a thin film transistor, comprising: 
forming a heavily doped first semiconductor pattern on a substrate, having an opening; 
forming a second semiconductor layer comprising an uncrystallized second semiconductor pattern disposed on the heavily doped first semiconductor pattern and a crystallized portion filling the opening, the second semiconductor layer having a surface comprising a recess at the crystallized portion; 
forming a gate insulating layer covering the second semiconductor pattern; 
forming a gate pattern on the gate insulating layer, an orthographic projection of the gate pattern on the substrate being within an orthographic projection of the opening on the substrate, the gate pattern has a cross section of an inverted trapezoid including a lower base close to the gate insulating layer and an upper base away from the gate insulating layer, and the upper base is longer than the lower base; 
forming a first via and a second via on two sides of the gate pattern, respectively, wherein the first via and the second via are disposed to penetrate, the gate insulating layer and the second semiconductor pattern, and extend to the heavily doped first semiconductor pattern; 
forming a source pattern and a drain pattern, the source pattern and the drain pattern being in contact with the heavily doped first semiconductor pattern through the first via and the second -4- via, respectively, 
wherein the first semiconductor pattern includes dents, a depth of each of the dents is less than a thickness of the first semiconductor pattern, and the source pattern and the drain pattern fill the dents.

10. (Previously Presented) The fabricating method of claim 9, wherein said forming the heavily doped first semiconductor pattern, and said forming the second semiconductor pattern comprise: 
forming a first semiconductor layer on the substrate; 
heavily doping the first semiconductor layer; 
forming the opening at a predetermined location of the first semiconductor layer to form the heavily doped first semiconductor pattern; 
forming the second semiconductor layer on the heavily doped first semiconductor pattern, wherein the second semiconductor layer covers the opening; 
crystallizing a portion of the second semiconductor layer located at the opening, and forming the second semiconductor pattern by an uncrystallized portion of the second semiconductor layer.


Allowable Subject Matter

Claims 1-5, 7-11 and 13-16 are allowed.

The following is an examiner’s statement of reasons for allowance:

After completing a thorough search of independent claim 1, the prior art of record, alone or in combination does not disclose, teach or fairly suggest a thin film transistor comprising: a second semiconductor layer comprising an uncrystallized portion disposed on the heavily doped first semiconductor pattern and a crystallized portion filling the opening, the second semiconductor layer having a surface comprising a recess at the crystallized portion; a first via and a second via on two sides of the gate pattern, respectively, wherein the first via and the second via are disposed to penetrate, the gate insulating layer and the second semiconductor layer, and extend to the heavily doped first semiconductor pattern; wherein the first semiconductor pattern includes dents, a depth of each of the dents is less than a thickness of the first semiconductor pattern, and the source pattern and the drain pattern fill the dents in combination with the rest of the limitations of the claim.

After completing a thorough search of independent claim 9, the prior art of record, alone or in combination does not disclose, teach or fairly suggest a fabricating method of a thin film transistor, comprising: forming a second semiconductor layer comprising an uncrystallized second semiconductor pattern disposed on the heavily doped first semiconductor pattern and a crystallized portion filling the opening, the second semiconductor layer having a surface comprising a recess at the crystallized portion; forming a first via and a second via on two sides of the gate pattern, respectively, wherein the first via and the second via are disposed to penetrate, the gate insulating layer and the second semiconductor pattern, and extend to the heavily doped first semiconductor pattern; wherein the first semiconductor pattern includes dents, a depth of each of the dents is less than a thickness of the first semiconductor pattern, and the source pattern and the drain pattern fill the dents in combination with the rest of the limitations of the claim.

The closest prior arts on record are Okada (US-20170229584-A1), Hack (US-5703382-A), Tsai (US-8039844-B2), Battersby (US-20040077133-A1), Nakano (US-20140284593-A1) and Fruehauf (US-7723175-B2). However none of the existing prior arts on record teaches nor would be obvious to add such an element with and obvious motivation or breaking the functionality of the device.

Claims 2-5, 7-8, 10-11 and 13-16 are also allowed being dependent on allowable claims 1 or 9.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON J GRAY whose telephone number is (571)270-7629.  The examiner can normally be reached on Monday-Friday 9am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toledo Fernando can be reached on 5712721867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AARON J GRAY/Examiner, Art Unit 2897